Name: 2002/163/EC: Commission Decision of 22 February 2002 concerning certain protection measures relating to classical swine fever in Luxembourg (Text with EEA relevance) (notified under document number C(2002) 671)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  organisation of transport;  agricultural policy;  agricultural activity;  Europe
 Date Published: 2002-02-23

 Avis juridique important|32002D01632002/163/EC: Commission Decision of 22 February 2002 concerning certain protection measures relating to classical swine fever in Luxembourg (Text with EEA relevance) (notified under document number C(2002) 671) Official Journal L 053 , 23/02/2002 P. 0046 - 0046Commission Decisionof 22 February 2002concerning certain protection measures relating to classical swine fever in Luxembourg(notified under document number C(2002) 671)(Text with EEA relevance)(2002/163/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2) and, in particular, Article 10(3) thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in Luxembourg.(2) Luxembourg has taken measures within the framework of Council Directive 2001/89/EC of 23 October 2001, on Community measures for the control of classical swine fever(3).(3) These outbreaks are liable to endanger the herds of the Members States. Certain additional measures on movements and dispatch of pigs and certain pig products from, within and through Luxembourg are therefore appropriate.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Luxembourg shall ensure that no pigs, porcine semen, ova or embryos are dispatched from its territory and that transit of vehicles transporting pigs through Luxembourg is prohibited.Article 21. Luxembourg shall ensure that no pigs are moved within its territory unless the pigs:(a) have been resident on the holding of origin for at least 30 days prior to loading, and(b) are directly transported to a slaughterhouse for immediate slaughter.2. The movements of pigs to a slaughterhouse referred to in paragraph 1 shall only be allowed following a specific authorisation of the competent authorities of Luxembourg.Article 3Luxembourg shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation and the transporter shall furnish proof of such disinfection.Article 4The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 5This Decision shall be reviewed before 10 March 2002. It is applicable until 15 March 2002.Article 6This Decision is addressed to the Member States.Done at Brussels, 22 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.